            Case 3:19-cv-05960-MJP Document 125 Filed 01/25/21 Page 1 of 4




                                                        THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                           NO. 3:19-cv-05960-MJP
 9                                   Plaintiff,
                                                           STIPULATION AND ORDER FOR
10                                                         STAY OF PROCEEDINGS AND
            vs.
                                                           REGARDING CERTAIN
11                                                         DISCOVERY TOPICS
     HEARING HELP EXPRESS, INC.,
12   TRIANGULAR MEDIA CORP.,
     LEADCREATIONS.COM, LLC, LEWIS
13                                                         Note on Motion Calendar:
     LURIE, INTRICON, INC., and INTRICON
14   CORPORATION,
                                                           NOTED FOR CONSIDERATION:
                                     Defendants.           1/22/2021
15

16

17
                                             I. STIPULATION
18
            The parties enter this stipulation, which is related to (1) Hearing Help’s Motion to Stay
19
     Pending U.S. Supreme Court Facebook v. Duguid Ruling on Definition of an Automatic
20
     Telephone Dialing System [ECF 117], (2) Plaintiff’s Motion to Compel the Continued
21
     Deposition of Richard Calligan [ECF 118], and (3) the Court’s December 22, 2020 Order on
22
     Motion for Protective Order and Motion to Strike [ECF 106]. Specifically, the parties agree:
23          •     This case should be stayed, including all current deadlines for any party (including,
24                but not limited to, IntriCon, Inc. and IntriCon Corporation) to respond to pleadings
25                and/or discovery, pending a decision by the United States Supreme Court in Duguid
26                v. Facebook, No. 19-51 (argued Dec. 8, 2020);
27
     STIPULATION AND ORDER FOR STAY OF
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     PROCEEDINGS AND REGARDING CERTAIN                                        936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     DISCOVERY TOPICS - 1                                                  TEL. 206.816.6603 • FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
          Case 3:19-cv-05960-MJP Document 125 Filed 01/25/21 Page 2 of 4




 1        •   Within two weeks of the Duguid decision, or at the Court’s earliest convenience, the

 2            parties shall attend a status conference where a revised scheduling order will be

 3            entered;

 4        •   Among other deadlines, the revised scheduling order shall include a date certain by

 5            which Hearing Help must produce consent data, whether the data is in Hearing

 6            Help’s possession or has been obtained from third parties. However, this stay does

 7            not preclude any party from issuing third-party subpoenas during the time period the

 8            case is stayed;

 9        •   Among other deadlines, the revised scheduling order shall include dates certain by

10            which Plaintiff shall provide topics for the continued Rule 30(b)(6) deposition of

11            Hearing Help and the deposition’s completion (with Hearing Help reserving all

12            rights to object to all or portions of said deposition notice); and

13        •   Plaintiff shall withdraw his pending motion to compel [ECF 118].

14

15        RESPECTFULLY SUBMITTED AND DATED this 24th day of January, 2021.

16   TERRELL MARSHALL LAW GROUP                        BLANK ROME LLP
17   PLLC

18   By: /s/ Adrienne D. McEntee, WSBA #34061          By: /s/ Nicole Bartz Metral, Pro Hac Vice
        Beth E. Terrell, WSBA #26759                     Ana Tagvoryan, Pro Hac Vice
19      Email: bterrell@terrellmarshall.com              Email: atagvoryan@blankrome.com
        Jennifer Rust Murray, WSBA #36983                Nicole Bartz Metral, Pro Hac Vice
20                                                       Email: nbmetral@blankrome.com
        Email: jmurray@terrellmarshall.com
21      Adrienne D. McEntee, WSBA #34061                 BLANK ROME LLP
        Email: amcentee@terrellmarshall.com              2029 Century Park East, 6th Floor
22      Benjamin M. Drachler, WSBA #51021                Los Angeles, California 90067
        Email: bdrachler@terrellmarshall.com             Telephone: (424) 239-3400
23      936 North 34th Street, Suite 300                 Facsimile: (424) 239-3434
        Seattle, Washington 98103-8869
24      Telephone: (206) 816-6603
25
26

27
     STIPULATION AND ORDER FOR STAY OF
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     PROCEEDINGS AND REGARDING CERTAIN                                      936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DISCOVERY TOPICS - 2                                                TEL. 206.816.6603 • FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                 www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 125 Filed 01/25/21 Page 3 of 4




        Anthony I. Paronich, Pro Hac Vice               David E. Crowe, WSBA #43529
 1      Email: anthony@paronichlaw.com                  Email: dcrowe@vkclaw.com
        PARONICH LAW, P.C.                              VAN KAMPEN & CROWE PLLC
 2
        350 Lincoln Street, Suite 2400                  1001 Fourth Avenue, Suite 4050
 3      Hingham, Massachusetts 02043                    Seattle, Washington 98154
        Telephone: (617) 485-0018                       Telephone: (206) 386-7353
 4      Facsimile: (508) 318-8100                       Facsimile: (206) 405-2825
 5                                                      Jeffrey Rosenthal, Pro Hac Vice
     Attorneys for Plaintiff and the Proposed Class
 6                                                      Email: rosenthal-j@blankrome.com
                                                        BLANK ROME LLP
 7                                                      130 North 18th Street
                                                        Philadelphia, Pennsylvania 19103
 8                                                      Telephone: (215) 569-5500
                                                        Facsimile: (215) 569-5555
 9

10                                                    Attorneys for Defendant Hearing Help
                                                      Express, Inc.
11
     MALDONADO LAW GROUP
12

13
     By: /s/ Edward Maldonado, Pro Hac Vice
14      Edward Maldonado, Pro Hac Vice
        Email: eam@maldonado-group.com
15      Email: awclerk@maldonado-group.com
        2850 S. Douglas Road, Suite 303
16      Coral Gables, Florida 33134
17      Telephone: (305) 477-7580

18      Carl J. Marquardt
        Email: carl@cjmpllc.com
19      LAW OFFICE OF CARL J.
        2307-001MARQUARDT, PLLC
20
        1126 34th Avenue, Suite 311
21      Seattle, Washington 98122-5137
        Telephone: (206) 388-4498
22
     Attorneys for Defendant Lewis Lurie
23

24

25
26

27
     STIPULATION AND ORDER FOR STAY OF
                                                                 TERRELL MARSHALL LAW GROUP PLLC
     PROCEEDINGS AND REGARDING CERTAIN                                  936 North 34th Street, Suite 300
                                                                        Seattle, Washington 98103-8869
     DISCOVERY TOPICS - 3                                            TEL. 206.816.6603 • FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                             www.terrellmarshall.com
          Case 3:19-cv-05960-MJP Document 125 Filed 01/25/21 Page 4 of 4




 1                                        II. ORDER

 2
          IT IS SO ORDERED.
 3
          Dated this 25th day of January, 2021.
 4

 5

 6

 7

 8
                                                  A
                                                  Marsha J. Pechman
                                                  United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
     STIPULATION AND ORDER FOR STAY OF
                                                                   TERRELL MARSHALL LAW GROUP PLLC
     PROCEEDINGS AND REGARDING CERTAIN                                     936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DISCOVERY TOPICS - 4                                               TEL. 206.816.6603 • FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                www.terrellmarshall.com
